Case 5:19-cv-00089-G Document 46-4 Filed 03/04/19 Page 1 of 3

EXHIBIT 4
 

 

 

Document 46-4 Filed 03/04/19 Page 2 of 3

STATE OF OKLAHOMA

Oklahoma State Department of Health

This is to Certify that
CAH Acquisition Company 7 LLC
Is Hereby Licensed to'Conduct and Maintain a

Critical Access Hospital

Under the Name of

Prague Community Hospital

Located at

1322 Klabzuba Avenue
Prague, OK 74864

Licensed Beds: 25 Effective Date: 03/29/2018

Expiration Date: 03/28/2019

This license is issued pursuant to the provisions of the
Oklahoma Statutes and of the rules and regulations
adopted by the State Board of Health. It is issued only
for the premises named above and is not transferable
or assignable.

License No. 2164

»

Brian Downs
Licensure Official Acting Commissioner

 

 

THIS LICENSE MUST BE POSTED IN A CONSPICUOUS PLACE

 
Case 5:19-cv-00089-G Document 46-4 Filed 03/04/19 Page 3 of 3

 

 

   
 

  

STATE OF OKLAHOMA
OKLAHOMA STATE DEPARTMENT OF HEALTH

  
 

CLASSIFICATION OF HOSPITAL EMERGEN CY SERVICES

 
  

Prague Community Hospital
1322 Klabzuba Avenue
Prague,OK 74864
Effective Date
03/19/2009

  
 
   
      
   
 

Has been found to méet the Criteria for classification
specified at OAC 310:667-59 as follows:

 
  
     

Emergency Service Level of Service

       
    
     
     
    
    
  

Trauma and Emergency Operative Services Iv
Emergency Cardiology Services UI
Emergency Pediatric Medicine and Trauma Services Iv
Emergency Dental Services I
Emergency Obstetrics and Gynecologic Services Iv
Emergency Ophthalmology Services m1
Emergency Neurology Services II
Emergency Psychiatric Services III
Emergency General Medicine Services IV
Emergency Stroke Services IV

  
  

License No, 2164

E Brian Downs
Licensure Official Acting Commissoner

    
 

 

 
